Per Curiam,
None of the specifications of error is sustained. The declarations of Jacob Castner, the street commissioner, made while engaged in doing the work, were a part of the res gestee. It was not denied that he was acting as street commissioner, and within the scope of his authority. In any event, the testimony proved that he was so acting. He was engaged at the time the declarations were made in working on the borough streets, doing the very thing, it is alleged, that caused the injury. The learned court submitted to the jury the question, whether he was acting within the general scope of his employment as a street commissioner. The jury having found that fact against the borough, there is no more to be said upon this branch of the case.
Nor do we think it was error to reject the testimony of George R. Conner, offered by the defendant to show that the gutter made by Castner, the street commissioner, emptied on and was dug on private property of the Lehigh and Wilkes-Barre Co., and that permission to do this had been obtained by their agent. If the water thus thrown upon the property of this company, necessarily found its way to the property of the plaintiffs and thereby caused an injury thereto, the borough would be responsible.
The remaining specifications refer to the charge of the court. In this we find no error.
Judgment affirmed.